Citation Nr: 0719113	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for residuals of a 
rectal cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
February 1972 to February 1980.  The veteran had subsequent 
service in the Army Reserves for most of the period from 
April 1990 to November 2000.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's sinusitis is not related to service.  

2.  The veteran's residuals of a rectal cyst are due to 
service.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Residuals of a rectal cyst are due to the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In letters dated in April 2001 and February 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided complete VCAA notice to the veteran after the rating 
decision on appeal.  However, the Board finds that any defect 
with respect to the VCAA notice requirement was harmless 
error for the reasons specified below.

In the February 2006 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claims, the evidence needed to substantiate such claims, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in July 2006 the appellant was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and an effective 
date of the disability.  

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released there from under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6(a).  

Sinusitis

By way of background, the veteran on his November 1979 Report 
of Medical History upon separation from service noted that he 
had sinusitis; the accompanying separation examination was 
negative for sinusitis.  The remaining service medical do not 
reflect sinusitis.  The veteran was treated for sinusitis in 
the 1990s, apparently the first treatment record is dated 
April 1993.  

The veteran's October 2001 VA examination found no nasal 
obstruction but marked discharge in his right naris.  Sinus 
x-rays revealed that the veteran's sinuses were clear and the 
impression was negative sinus series.  The veteran's July 
2006 VA examination in reporting the veteran's medical 
history as presented by the veteran, noted that the veteran 
developed nasal congestion and difficulty breathing in 1973 
or 1974 while in Korea.  He underwent a septoplasty in 2003.  
The diagnosis was vasomotor rhinitis with recurring 
sinusitis, status post septoplasty.  Accompanying sinus x-
rays reported no gross abnormality.  

The same examiner in November 2006 rendered an opinion that 
it is at least as likely as not that the veteran's present 
symptoms of nasal congestion and difficulty breathing through 
his nose are the same symptoms that he presented in Korea, 
but without any evidence of sinusitis except for strictly a 
clinical impression at the time.  The examiner provided a 
diagnosis of vasomotor rhinitis but no x-ray evidence of 
sinusitis.  While the examiner indicated that the claims 
folder was reviewed, it appears that the opinion referencing 
the veteran's service in Korea in the 1970s is based on 
history reported by the veteran as available service medical 
records do not reflect sinusitis treatment.  A medical 
professional's opinion based on an inaccurate factual premise 
has no probative value (Reonal v. Brown, 5 Vet. App. 458 
(1993)) and a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  (Miller v. West, 11 Vet. App. 345, 348 (1998)).  
Although the veteran was treated for sinusitis in the 1990s 
while he was in the Reserves, he is not contending that his 
sinusitis is due to this service nor is there medical 
evidence establishing such a causal relationship.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
sinusitis is related to service.  The veteran was first 
treated for sinusitis many years after his 1980 separation.  
The Board is led to the conclusion that weight if the 
evidence is against a finding that the veteran has sinusitis 
related to service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Residuals of Rectal Cyst

The evidence of record has demonstrated that the veteran is 
entitled to service connection for residuals of a rectal 
cyst.  As mentioned earlier, the veteran was in the Reserves 
during the 1990s.  His Retirement Points indicate that he had 
Reserve service from April 1990 to April 1995, Regular Army 
service from April 1995 to April 1996 and Reserve service 
from September 1996 to November 2000.  An August 2000 Medical 
Evaluation Board noted that the veteran had a rectal cyst in 
1995, while he was entitled to basic pay.  During a November 
2006 VA examination, the examiner found that the veteran had 
postop drainage of perirectal abscesses on multiple 
occasions, beginning in 1995 and in 1998 and 1999 with 
residuals of decreased tone in the external rectal sphincter 
muscle with rectal drainage.  The examiner opined that the 
weakness and tone of the sphincter muscle and the rectal 
fecal drainage is secondary to the weakness of the tone and 
the fact that the veteran had 3-6 liquid bowel movements per 
day is related to the rectal cyst in 1995 which he had in the 
Reserves.  While records dated in 1994 document a rectal 
cyst, the veteran's Retirement Points also indicate that he 
had extensive service for active duty purposes that year as 
well.  Thus the evidence has established that the veteran's 
residuals of his rectal cyst are due to his time in the 
Reserves while on active duty status.  Hence, service 
connection is warranted for residuals of a rectal cyst.  38 
U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for sinusitis is denied.  
To this extent the appeal is denied.

Entitlement to service connection for residuals of a rectal 
cyst is granted.  To this extent the appeal is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


